Citation Nr: 1011307	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  96-30 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida  




THE ISSUE

1.  Entitlement to service connection for an innocently 
acquired psychiatric disorder, to include depression, 
dysthymic disorder, polysubstance abuse and posttraumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include generalized anxiety 
disorder.  




ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1967 to 
September 1970.  

In a rating decision, dated in July 1995, the RO denied the 
Veteran's claim of service connection for PTSD.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in February 2000, when the claim was remanded 
to the RO (via the Appeals Management Center (AMC), in 
Washington, D.C.).  

The purpose of the remand was to undertake additional 
procedural and evidentiary development, to include complying 
with an August 1999 remand that ordered that a stressor 
verification report from the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) be obtained and that the 
Veteran be afforded a VA psychiatric examination.  

All of the actions previously sought by the Board through its 
prior development request appear to have been substantially 
completed as directed, and, notably, the Veteran does not 
contend otherwise.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998).  

Of preliminary importance, the Board is cognizant of the 
recent decision of the U.S. Court of Appeals for Veterans 
Claims (Court), in Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  

In Clemons, the Court found that the Board erred in not 
considering the scope of the Veteran's claim of service 
connection for PTSD as including any mental disability that 
may reasonably be encompassed by the claimant's description 
of the claim, reported symptoms, and the other information of 
record (in that case, diagnoses of anxiety disorder and 
schizoid disorder).  

In light of Clemons, and based on the medical evidence of 
record, the Board has recharacterized the Veteran's claim as 
one for service connection for an innocently acquired 
psychiatric disorder, to include depression, dysthymic 
disorder, polysubstance abuse and PTSD.  

The issue of service connection for an innocently acquired 
psychiatric disorder, to include generalized anxiety disorder 
is being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.  



FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue addressed in this decision was 
obtained.  

2.  The Veteran is shown to have served in the Republic of 
Vietnam, but did not have combat with the enemy.  

3.  The Veteran is not shown to have a current diagnosis of 
PTSD or secondary substance abuse due to a verified or 
potentially verifiable stressor or otherwise due to another 
event or incident of the his active service.  



CONCLUSION OF LAW

The Veteran does not have an innocently acquired psychiatric 
disability manifested by PTSD or secondary drug or alcohol 
abuse due to disease or injury that was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 4.125 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (2000)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2009).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Board notes that 38 C.F.R. 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2009).  

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  

Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In this case, in a letter dated in July 2006, the RO provided 
notice to the Veteran regarding what information and evidence 
was needed to substantiate his claim, as well as what 
information and evidence must be submitted by the Veteran and 
the types of evidence that will be obtained by VA.  

Additionally, the July 2006 notice letter informed the 
Veteran as to disability ratings and effective dates.  As 
noted, the claim was readjudicated via an SSOC issued in 
October 2009.  

There was a timing deficiency in regard to the July 2006 
notice letter under Dingess because it was provided after the 
initial rating action.  Mayfield v. Nicholson.  The timing 
deficiency was remedied by the fact that the Veteran's claims 
were readjudicated by the RO in the October 2009 SSOC after 
proper VCAA notice was provided and after the Veteran had an 
opportunity to respond.  Mayfield v. Nicholson, 444 F.3d 1328 
(2006).  The Board concludes that the duty to notify has been 
met.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service personnel and treatment records, U.S. Army 
Criminal Investigation Command (CID) records, VA and private 
treatment records, Social Security Administration (SSA) 
records, and a VA examination report.  

Also of record and considered in connection with the appeal 
was the Veteran's hearing testimony, along with are various 
written statements submitted by him and his friends and 
family, and former service "buddies."  

As discussed, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  

The Veteran was an active participant in the claims process, 
identifying pertinent medical evidence and submitting 
evidence.  Thus, he has been provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  

Any error in the sequence of events or content of the notice 
is not shown to have any effect on the case or to cause 
injury to the Veteran.  Therefore, any such defect is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).  


Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).  

To establish a service connection for an injury, a veteran is 
required to show (1) medical evidence of a current 
disability, (2) medical or lay evidence of in-service 
incurrence or aggravation of an injury, and (3) medical 
evidence of a nexus between the claimed in-service injury and 
the present disability.  Dalton v. Nicholson, 21 Vet. App. 
23, 36 (2007).  

In cases where the veteran cannot establish some of these 
elements, a veteran can instead establish continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 
Vet. App. 303, 307 (2007).  

To establish continuity of symptomatology, the a veteran is 
required to show "(1) that a condition was 'noted' during 
service, (2) evidence of postservice continuity of the same 
symptomatology, and (3) medical or lay evidence of a nexus 
between the present disability and the postservice 
symptomatology."  Barr, 21 Vet. App. at 307.  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  

Entitlement to service connection for PTSD requires: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with circumstances, conditions, or hardships of 
the veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f); West v. Brown, 7 Vet. App. 70 (1994).  

If the veteran did not engage in combat with the enemy, or if 
the claimed stressors are not related to combat, the 
veteran's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and those stressors must 
be corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).  

The service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  


Analysis

The Veteran asserts that his current diagnosis of PTSD is the 
result of various stressor events during service.  During a 
May 1997 hearing presentation and his February 1999 hearing, 
he reported having stressors that included possibly 
witnessing a rocket attack when he blanked out and was found 
wandering naked down the flight line with only his weapons, 
and witnessing the "fragging" of a noncommissioned officer, 
which occurred while he was on guard duty and was initially 
believed to have been a mortar attack.  Notably, the Veteran 
underwent investigative questioning by CID.  

In particular, the Veteran asserts that, on the night of 
October 20, 1968, Sgt. Rios was killed when a Claymore mine 
was detonated inside his "hooch" as he slept.  The Veteran 
submitted statements from two fellow soldiers to corroborate 
and verify that the attack occurred.  

The service records reflect that he was charged with, amongst 
other things, being absent from his post, being intoxicated 
while on duty, using disrespectful language, and failing to 
report for duty.  The Veteran testified that these false 
charges were filed to cover up the fragging incident.  He 
also reported being sent for psychiatric observation.  

The service personnel records indicate that the Veteran's 
military occupational specialty (MOS) was that of an aircraft 
repairman, a helicopter repairman, and an aircraft mechanic 
helper.  

Further, the Veteran served with the 604th Transportation 
Company, the 605th Transportation Company, the 20th 
Transportation Company, the 520 Transportation Battalion, the 
79th Transportation Company, and the 608th Transportation 
Company in Pleiku, Lac Hu, Cu Chi, Qui Nhon, Phu Ny, Long 
Ben, and Phy Loi Base Camp in  the Republic of Vietnam from 
April 12, 1968 to March 31, 1969, and from October 25, 1969 
to September 21, 1970.  

Additionally, the Veteran was awarded medals and campaign 
ribbons for his service to include the National Defense 
Service Medal, the Vietnam Service Medal, and the Republic of 
Vietnam Campaign Medal.  

However, the Board finds that the Veteran was not awarded any 
medal or decoration that clearly indicated combat status and 
that any participation in a campaign, in and of itself, does 
not serve to establish that a veteran engaged in combat with 
the enemy because those terms ordinarily might encompass both 
combat and non-combat activities.  VAOPGCPREC 12-99 (Oct. 18, 
1999), 65 Fed. Reg. 6257 (2000).  

Thus, on this record, the Board finds no basis showing that a 
combat status had not been established for any period of the 
Veteran's service in the Republic of Vietnam.  38 U.S.C.A. § 
1154(b) (West 2002 & Supp. 2009); 38 C.F.R. § 3.304(d), (f) 
(2009).  Therefore, credible supporting evidence that the 
claimed in-service stressors occurred is necessary.  38 
C.F.R. § 3.304(f) (2009).  

In this regard, the Veteran's service treatment records are 
negative for treatment of any psychiatric disorder.  The RO 
attempted to verify the stressors identified by the Veteran 
by obtaining his service treatment and service personnel 
records.  In this regard, a response from the Center for Unit 
Records Research (CURR), dated in November 2000, indicates 
that records regarding the Veteran's claimed stressor 
incidents were maintained that the U.S. Army Crime Records 
Center (USACRC).  Records were obtained from the USACRC and 
have been associated with the claims file.  

The Board acknowledges the statements received from the 
Veteran, his family, friends, and former service members, 
along with his own hearing testimony, serve to corroborate 
his current symptoms and experiences in service.  

At the outset, the Board notes that the incident involving 
the attack and murder during service was determined to have 
been perpetrated by a person or persons unknown.  

A submitted statement taken in November 1968, indicates that 
the declarant and the Veteran were off relief when the 
individual was killed and that the Veteran returned to sleep 
after the explosion took place.  Moreover, on review of the 
official records, the Veteran is not found to have been 
listed as a witness in the 1968 investigation into the 
incident.  

In particular, the Board has reviewed the interview reports 
of retired soldiers and formal findings regarding the alleged 
fragging incident that reportedly took place at Camp 
Holloway, Pleiku, the Republic of Vietnam in the 604th 
Transportation Company.  

The investigation report shows that former service members 
were interviewed regarding the Veteran's involvement in the 
death.  Specifically, the investigators, citing to two emails 
from former service members, noted that a mortar attack was 
reported at the date and time in question, and that lack of 
mortar fins and other mortar debris, small craters at the 
explosion site, and identified pieces of hand grenades within 
the craters, led them to believe that the individual was 
killed when he laid his head upon a concealed "clacker" 
device.  

According to the former service member, the individual was 
killed due to the theft of his personal items.  A perimeter 
guard identified as the guard on duty when the attack took 
place acted as an alibi for the Veteran.  The perimeter guard 
interviewed, stating that, he did not remember the Veteran, 
but did remember the attack and that one guard was absent 
without explanation.  

Further, a former Officer who served with the 604th 
Transportation Company, confirmed that the identity of the 
murderer was unknown, and that the Army CID report identified 
possible suspects.  

In particular, a retired Sgt. Major suggested that the 
Veteran was responsible for the death and related a story of 
the Veteran and his friends frequently smoking marijuana 
together before the attack death and while they were in jail 
together.  

The agent's investigation report also reveals that the 
Veteran stated that he knew about the killing but refused to 
admit that he had overheard the planning of the event.  The 
investigator noted that the Veteran refused to cooperate with 
the CID investigation.  

In addition, the private and VA treatment records, starting 
in 1982, show a significant history of polysubstance abuse, 
and diagnoses of anxiety, dysthymic disorder, depression, 
sleep disturbance, short term memory loss, and PTSD.  

Specifically, the private treatment records, dated in April 
1996 and April and May 1997, reflect the opinion that, due to 
combat trauma as a Vietnam combat veteran, the Veteran 
currently suffered from PTSD.  However, the Board notes that 
all of these opinions were based on as yet unconfirmed 
stressor incidents.  

As a medical opinion can be no better than the facts alleged 
by the Veteran, an opinion based on an inaccurate factual 
premise has no probative value.  See Reonal v. Brown, 5 Vet. 
App. 460, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 
(1993); Black v. Brown, 5 Vet. App. 179, 180 (1993).  

Moreover, a diagnosis alone is insufficient to establish 
service connection for PTSD.  Since it is not otherwise shown 
by the record that the Veteran engaged in combat, there must 
be evidence that corroborates the existence of the claimed 
stressors.  See Cohen, 10 Vet. App. at 128; 38 C.F.R. § 
3.304(f).  

The Court has held that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).  

In order to grant service-connection for PTSD, the evidence 
must contain credible supporting evidence that the claimed 
in-service stressors occurred.  38 C.F.R. § 3.304(f).  The 
Board has already determined in this case that credible 
supporting evidence of an in-service stressor has not been 
presented.  

In conjunction with the current appeal, the Veteran underwent 
a VA psychiatric examination in February 2008 in order to 
ascertain the nature and likely etiology of the claimed 
psychopathology.  

Here, the examiner noted a history of ongoing outpatient 
treatment for a mental disorder since the early 1980's, to 
include for multiple substance dependence disorders.  The 
Veteran in this regard reported starting his usage of 
marijuana and heroin in Vietnam during his second tour of 
duty.  

Since service, the Veteran reported having had significant 
problems with opiates and being treated at a methadone clinic 
for four years.  The Veteran recounted a stressor incidents 
of being in a hooch with several other soldiers as they were 
planning to frag another soldier, hearing several explosions 
while serving guard duty where a soldier was killed, and 
keeping quiet about the incident for many years after it 
occurred.  

The examiner cited to the CID report in which another soldier 
indicated that the Veteran was sleeping when the explosions 
occurred and that the Veteran yelled "incoming" and then 
went back to sleep.  

On mental status examination, the Veteran was observed to be 
clean, casually dressed, with unremarkable psychomotor 
activity, speech, thought process, thought content, affect 
and mood.  

Further, the Veteran was noted to have been oriented to 
person, place and time and denied experiencing suicidal or 
homicidal ideation, delusions, panic attacks, impaired 
impulse control, episodes of violence, inability to maintain 
minimum personal hygiene or hallucinations.  

The Veteran reported having symptoms of sleep impairment, 
nightmares, feelings of intense fear and feelings of guilt.  
Notably, he reported having symptoms of recurrent and 
intrusive distressing recollections; intense psychological 
distress at exposure to internal or external cues; 
physiological reactivity on exposure to internal or external 
cues; avoiding thoughts, conversations, feelings and 
activities associated with the trauma; an inability to recall 
an important aspect of the trauma; markedly diminished 
interest or participation in significant activities; and 
feeling of detachment or estrangement from others.  The 
Veteran claimed that for three years in the 1990's he went 
without experiencing any symptoms.  

Significantly, the Veteran was diagnosed with generalized 
anxiety disorder and polysubstance dependence in full-
sustained remission.  Moreover, the VA examiner expressly 
opined that the Veteran did not meet the DSM-IV criteria for 
a diagnosis of PTSD.  

The VA examiner cited to specific provision in criterion A of 
the DSM-IV, which required that the Veteran must have 
responded to the incident with intense fear, helplessness or 
horror.  He was noted not to have responded to the incident 
in question in this fashion.  

In addition, the VA examiner noted that statements taken at 
the time of the incident revealed that the Veteran was 
sleeping at the time of the incident and that immediately 
afterwards he went back to sleep.  

Further, the VA examiner noted that the Veteran's 
recollections had been inconsistent and varied, as at one 
point in time believing that the explosion was from a mortar 
attack to eventually stating that he knew it was a fragging.  

The examiner concluded that the Veteran more likely than not 
did not react to the incident, or within a reasonable time 
after the incident, with fear, helplessness, or horror, and 
as such, did not meet criterion A of the DSM-IV for PTSD.  

Accordingly, on this record, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for PTSD.  In addition, as described, any cocaine 
dependence, cannabis abuse and alcohol abuse in service and 
thereafter is shown to have been primary in nature and must 
be deemed to have been the result of the Veteran's own 
willful misconduct.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.  



ORDER

Service connection for claimed PTSD and any polysubstance 
dependence is denied.  




REMAND

As noted, the Veteran originally filed a claim of service 
connection for PTSD.  However, as discussed, the medical 
evidence of record indicates that the Veteran has been 
diagnosed with an anxiety disorder.  

During his February 2008 VA psychiatric examination, the 
Veteran was diagnosed with, among other things, as having a 
generalized anxiety disorder that the examiner opined was as 
likely as not caused by or the result of his military 
service.  

However, on review, the Board finds that the examiner did not 
adequately support his opinion with any discussion of his 
reasoning or explanation of the underlying facts.  In 
particular, he did adequately discuss the Veteran's service 
treatment records or the post service history in connection 
with this opinion.  

Given this deficiency, the Board finds that an addendum or 
another VA examination with opinion is required to clarify 
the nature of diagnosis and likely etiology of the reported 
generalized anxiety disorder.  38 U.S.C.A. § 5103A(d).  

Additionally, the VA treatment records dated up to July 2008 
are included in the claims file.  Because the Veteran has 
asserted ongoing treatment at VA, there are likely 
outstanding VA treatment documents to be considered.  These 
records are pertinent to the adjudication of the claim and 
must be obtained.  

The Board notes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Pursuant to VCAA, VA must obtain 
these outstanding records.  See 38 U.S.C.A. § 5103A(b- c); 38 
C.F.R. § 3.159(c).  

These actions are consistent with the duties to notify and 
assist imposed by the Veterans Claims Assistance Act (VCAA).  
See 38 C.F.R. § 3.159 (2009).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full VCAA compliance.  

Hence, in addition to the requested actions, the RO should 
also undertake any other development or notification action 
deemed warranted by VCAA prior to readjudicating the claim on 
appeal.  The RO's adjudication of the claim should include 
consideration of all evidence added to the record since the 
RO's last adjudication of the claim.  

Accordingly, this additional matter is REMANDED to the RO for 
the following action:

1.  The RO should take appropriated steps 
to request that the Veteran and his 
representative identify any additional 
healthcare providers, that have recently 
treated him for his generalized anxiety 
disorder, and provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim on appeal that is not currently of 
record.  

If these records are unavailable, simply 
do not exist, or further attempts to 
obtain them would be futile, the RO 
should document this in the claims file.  
See 38 U.S.C.A. § 5103A(b).  

2.  The RO should obtain any outstanding 
outpatient or inpatient treatment records 
for the Veteran from VA for the period 
beginning in July 2008 and associate them 
with the claims file.  

If these records are unavailable, simply 
do not exist, or further attempts to 
obtain them would be futile, the RO 
should document this in the claims file.  
See 38 U.S.C.A. § 5103A(b).  

3.  Then, the RO should undertake to 
request that the VA doctor who examined 
in February provide an addendum to his 
previous opinion. That is, the examiner 
should review and address the evidence of 
record in explaining the basis for his 
opinion linking the development of the 
generalized anxiety disorder to the 
Veteran's military service.  

In the event that another examination is 
deemed necessary to determine the nature 
and likely etiology of the diagnosed 
generalized anxiety disorder or any other 
innocently acquired psychiatric 
condition, the Veteran's claims file in 
its entirety must be furnished for review 
in connection with the examination.  
Based on his/her review of the case, is 
requested that an opinion be provided as 
to whether it is at least as likely as 
not (50 percent or greater probability) 
that any current generalized anxiety 
disorder or related disease entity is 
causally linked to an identified incident 
or event of the Veteran's military 
service.  When rendering such an opinion, 
the examiner should specifically address 
the findings of the February 2008 VA 
examination.  

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached.  If 
the Veteran fails, without good cause, to 
report to the scheduled examinations, the 
RO should apply the provisions of 38 
C.F.R. § 3.655(b), as appropriate.  

3.  Following completion of all indicated 
development, the RO should readjudicate 
the remaining claim of service connection 
in light of all the evidence of record.  
If any benefit sought on appeal remains 
denied, the Veteran should be furnished 
with an SSOC and afforded an appropriate 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


